Case 2:20-cv-06161-SDW-LDW Document 14 Filed 04/22/21 Page 1 of 3 PageID: 75




 NOT FOR PUBLICATION
                                 UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEW JERSEY


        CHAMBERS OF                                                  MARTIN LUTHER KING COURTHOUSE
   SUSAN D. WIGENTON                                                         50 WALNUT ST.
  UNITED STATES DISTRICT JUDGE                                             NEWARK, NJ 07101
                                                                               973-645-5903

                                          April 22, 2021


Qinyu Fan, Esq.
Hang & Associates, PLLC
136-20 38th Ave., #10-G
Flushing, NY 11354
Counsel for Plaintiffs


             LETTER OPINION FILED WITH THE CLERK OF THE COURT

       Re:     Zheng, et al. v. Haichuan Restaurant LLC, et al.
               Civil Action No. 20-6161 (SDW) (LDW)

Counsel:

      Before this Court is Plaintiffs Zheng Zhu and Xiu Yu Zhao’s (“Plaintiffs”) Motion to
Reopen. This Court having considered Plaintiffs’ submissions, noting that Defendants have not
opposed, and having reached its decision without oral argument pursuant to Federal Rule of Civil
Procedure 78, for the reasons discussed below, GRANTS Plaintiffs’ Motion.

DISCUSSION
                                                  A.

        On May 20, 2020, Plaintiffs filed suit against Defendants Haichuan Restaurant LLC,
Hongxia Wei, Hongyan Wei, and Huiming Song (“Defendants”) for violations of the Fair Labor
Standards Act, 29 U.S.C. § 201 et seq., and the New Jersey Wage and Hour Law, N.J.S.A. § 34:11-
56 et seq., “arising from Defendants’ various willful and unlawful employment policies, patterns
and/or practices.” (D.E. 1 at 2.) Defendants were properly served but failed to appear and/or
answer the Complaint. (See D.E. 3-7.) Plaintiffs requested and were granted Entry of Default on
September 10, 2020. (D.E. 8.) Plaintiffs then failed to further prosecute the case. On December
14, 2020, this Court issued a Notice of Call for Dismissal pursuant to Local Civil Rule 41.1a. (D.E.
9.) Plaintiffs did not respond, and on December 29, 2020, this matter was dismissed. (D.E. 10.)
On February 19, 2021, Plaintiffs moved to reopen, arguing that their failure to prosecute was
unintentional and was a result of counsel’s involvement in a car accident on December 11, 2020
and the COVID crisis. (See D.E. 11-13.)
Case 2:20-cv-06161-SDW-LDW Document 14 Filed 04/22/21 Page 2 of 3 PageID: 76




                                                  B.

         “Civil cases, other than bankruptcy matters, which have been pending in the Court for
more than 90 days without any proceedings having been taken therein” may be dismissed pursuant
to Local Civil Rule 41.1(a). The Court may do so “(1) on its own motion, or (2) on notice from
the Clerk to all parties who have appeared, unless good cause is shown with the filing of an
affidavit or other document complying with 28 U.S.C. § 1746 from counsel of record or the
unrepresented party.” Id. In determining whether dismissal for failure to prosecute is appropriate,
courts consider:

               (1) the extent of the party’s personal responsibility;
               (2) the prejudice to the adversary caused by the failure to meet
               scheduling orders and respond to discovery;
               (3) a history of dilatoriness;
               (4) whether the conduct of the party or the attorney was willful or in
               bad faith;
               (5) the effectiveness of sanctions other than dismissal, which entails
               an analysis of alternative sanctions; and
               (6) the meritoriousness of the claim or defense.

Poulis v. State Farm Fire & Cas. Co., 747 F.2d 863, 868 (3d Cir. 1984); accord Collins v. Comm’r
of Soc. Sec., Civ. No. 15-8352, 2017 WL 1137444, at *1 (D.N.J. Mar. 27, 2017). Examples of
prejudice include “the irretrievable loss of evidence, the inevitable dimming of witnesses’
memories, or the excessive and possibly irremediable burdens or costs imposed on the opposing
party.” Adams v. Tr. of the N.J. Brewery Emp. Pension Tr., 29 F.3d 863, 874 (3d Cir. 1994).

        Here, the Poulis factors do not weigh in favor of dismissal. Because Defendants have
failed to appear and/or answer or to oppose the Entry of Default they will not be prejudiced if this
matter is reopened. There is no indication of bad faith on Plaintiffs’ part nor history of dilatoriness.
Plaintiffs’ counsel certifies that their involvement in a car accident shortly before the Notice of
Call for Dismissal was entered and the impact of the COVID pandemic undermined their attention
to this matter and that their failure to prosecute was unintentional. The length of time between
dismissal and the motion to reopen is not unreasonable and it appears that Plaintiffs have
meritorious claims. As a result, this Court is satisfied that a warning to Plaintiffs’ counsel to be
more attentive to their caseload is a sufficient sanction. See Titus v. Mercedes Benz of N. Am., 695
F.2d 746, 750 n.6 (3d Cir. 1982) (identifying alternatives to dismissal such as “a warning, a formal
reprimand, placing the case at the bottom of the calendar, a fine, the imposition of costs or attorney
fees or the preclusion of claims or defenses”). Plaintiffs’ motion to reopen will be granted.

CONCLUSION

      For the reasons set forth above, Plaintiffs’ Motion to Reopen this matter is GRANTED.
An appropriate order follows.




                                                   2
Case 2:20-cv-06161-SDW-LDW Document 14 Filed 04/22/21 Page 3 of 3 PageID: 77



                                         ___/s/ Susan D. Wigenton_____
                                         SUSAN D. WIGENTON, U.S.D.J.

Orig: Clerk
cc:   Parties
      Leda D. Wettre, U.S.M.J.




                                     3
